Citation Nr: 0313717	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for reactive airway disease with history of asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1998 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In February 2002, the veteran testified 
at a personal hearing before an RO Decision Review Officer 
and, in June 2002, she testified at a Travel Board hearing 
before the undersigned at the RO.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his or her appeal without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
additional evidentiary development was needed prior to final 
appellate consideration of her claim.  Specifically, the 
record reflects that the veteran is receiving ongoing medical 
treatment from the VA Medical Center in Montgomery, Alabama, 
and that recent copies of clinical records of such treatment 
have not been associated with the claims file.  While VA 
treatment records from July 2000 to November 2001 are in the 
file, it does not appear that the RO requested all current 
pertinent medical records from the VA medical center in 
Montgomery, Alabama.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

At her June 2002 Board hearing, the veteran testified that 
she was seen regularly and treated for her service-connected 
reactive airway disease with breathing problems, and was seen 
most recently in the emergency room in May 2002 for breathing 
problems.  The veteran also indicated that she was scheduled 
to undergo pulmonary function tests in August 2002, but those 
test results are not in the file.  The RO should seek such 
records from this facility, as well as any other pertinent VA 
and non-VA medical records identified by the veteran.  

Further, the veteran testified that medications prescribed to 
treat her service-connected reactive airway disease included 
antibiotics, steroids, inhalers, nightly use of nebulizers, 
and allergy medications.  The records indicate that she was 
last examined for her service-connected reactive airway 
disease with a history of asthma in January 2001.  In the 
interest of due process, and in consideration of the clinical 
findings in the 2001 VA examination report that now are more 
than two years old, the Board believes that the veteran 
should be afforded the opportunity to be re-examined by VA 
for her disability.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655 (2002), under which her failure to 
cooperate with the scheduled VA examinations could result in 
adverse action on her claim.

Furthermore, in May 2000, the RO granted service connection 
and a 10 percent disability evaluation for reactive airway 
disease with a history of asthma.  In January 2001, the 
veteran underwent VA examination and, in a February 2001 
decision, the RO continued the assigned 10 percent disability 
evaluation, from which the veteran appealed.  The Board notes 
that the Court has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to service connection, and a 
later claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court held that, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  In view of 
the Court's holding in Fenderson, the RO should consider 
whether the veteran is entitled to a "staged" rating for 
reactive airway disease with a history of asthma, as the 
Court has indicated can be done in this type of case.

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

Additionally, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (even though the Board did advise the 
veteran of the VCAA in letters dated in November 2002 and 
March 2003), it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
she may have in support of her claim.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated her 
for the disorder at issue.  The RO should 
then request all pertinent medical records 
from these medical providers.

3.	The RO should obtain the veteran's medical 
records from the VA Medical Center in 
Montgomery, Alabama (CAVHCS/Montgomery) 
for any treatment for reactive airway 
disease with a history of asthma, 
including asthma, sinusitis and 
bronchitis, or another breathing problem, 
during the period from November 2001 to 
the present.  Request notes, discharge 
summaries, consults, vitals, medications, 
lab (including results of all pulmonary 
function tests performed in August 2002), 
imaging procedures, and problem lists. 
 
4.	Make arrangements for the veteran to be 
examined by a specialist in diseases of 
the respiratory system, if available, to 
determine the current severity of her 
service-connected reactive airway disease 
with a history of asthma.  The examiner is 
requested to set out in clinical detail 
the nature, frequency, duration, and 
severity of all reactive airway disease 
symptoms, and to state current FEV-1, FVC, 
FEV-1/FVC, and diffusion capacity of the 
lung for carbon monoxide by the single 
breath method levels pertinent to the 
veteran.  The examiner is specifically 
requested to comment on the frequency and 
severity of the veteran's reactive airway 
disease attacks, weight loss, dyspnea, 
other health impairment, and her required 
medications and other forms of treatment, 
to include whether she requires the use of 
corticosteroids or immuno-suppressive 
medications (including daily inhalational 
or oral bronchodilator therapy or 
inhalational anti-inflammatory medication) 
and the frequency of use of the 
medication.  Any other special diagnostic 
studies deemed necessary should be 
performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.  The examination 
report should indicate if the claims file 
was available for review to the examiner.  
A rationale should be provided for all 
opinions offered.

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed. 

6.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 
10 percent for reactive airway disease 
with a history of asthma.  The RO should 
also give consideration to the possibility 
of staged ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999), if 
appropriate.   If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the November 2001 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


